 



Exhibit 10.1
SECOND AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
among
Apartment Investment and Management Company,
AIMCO Properties, L.P., and
AIMCO/Bethesda Holdings, Inc.,
as the Borrowers,
the Guarantors and
Pledgors named herein,
Bank of America, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer
and
The Other Financial
Institutions Party Hereto
Dated as of March 22, 2006
BANC OF AMERICA SECURITIES LLC
and
KEYBANC CAPITAL MARKETS
as Joint-Lead Arrangers
and
Joint Book Managers and Bookrunners

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
     This SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT (this “Amendment”) is dated as of March 22, 2006 and entered into by
and among APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland corporation
(the “REIT”), AIMCO PROPERTIES, L.P., a Delaware limited partnership (“AIMCO”),
and AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation (“AIMCO/Bethesda”)
(the REIT, AIMCO and AIMCO/Bethesda collectively referred to herein as
“Borrowers”), BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent
(in such capacity, “Administrative Agent”) and as Swing Line Lender and L/C
Issuer, and the Lenders party hereto, and is made with reference to that certain
Amended and Restated Senior Secured Credit Agreement, dated as of November 2,
2004, by and among Borrowers, each lender from time to time party thereto, BANK
OF AMERICA, N.A., as Administrative Agent and as Swing Line Lender and L/C
Issuer, and KeyBank National Association, as Syndication Agent (the “Credit
Agreement”), as amended by that certain First Amendment to Amended and Restated
Senior Secured Credit Agreement, dated June 16, 2005 (the “First Amendment”)
(the Credit Agreement as amended by the First Amendment and this Amendment is
referred to herein as the “Amended Agreement”). Capitalized terms used in this
Amendment shall have the meanings set forth in the Credit Agreement unless
otherwise defined herein.
RECITALS
     WHEREAS, Borrowers desire to amend the Credit Agreement as more
particularly set forth below;
     WHEREAS, Borrowers have advised Administrative Agent that they have entered
into a mezzanine loan transaction and incurred a lien on certain of the Negative
Pledge Assets in connection with such financing (the “Subject Transaction”),
which Subject Transaction is described in further detail on Schedule 7.11(i)
attached hereto, and for the avoidance of any doubt regarding a violation of
Section 7.01 of the Credit Agreement, Administrative Agent and the Lenders agree
to consent to the Subject Transaction and, in an abundance of caution, waive any
Event of Default arising from the incurrence of the lien on the Negative Pledge
Assets;
     WHEREAS, pursuant to the Credit Agreement, certain of the amendments set
forth herein require the consent of the Lenders, and the Lenders have consented
hereto;
     NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein, the parties agree as follows:
Section 1. AMENDMENTS TO THE CREDIT AGREEMENT
     1.1 New Schedule 7.11(i) — Mezzanine Indebtedness. Schedule 7.11(i)
attached hereto is hereby added as a new schedule to the Amended Agreement.

 



--------------------------------------------------------------------------------



 



     1.2 Amendment to Subsection 1.01. Defined Terms.
          A. The defined term “Applicable Revolving Rate” is deleted in its
entirety and replaced with the following:
               “Applicable Revolving Rate” means the following percentages per
annum, based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by Administrative Agent pursuant to Section 6.02(b):
Applicable Revolving Rate

                                          Base Rate   Letters of Pricing Level  
Leverage Ratio   Eurodollar Rate +   +   Credit
1
    < 50 %     1.125 %     0 %     1.125 %
2
  ³ 50% and < 55%     1.375 %     0 %     1.375 %
3
  ³ 55% and < 60%     1.50 %     0.15 %     1.50 %
4
    ³ 60 %     1.75 %     0.25 %     1.75 %

               Any increase or decrease in the Applicable Revolving Rate
resulting from a change in the Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the date
such Compliance Certificate is delivered. The Applicable Revolving Rate in
effect from the Closing Date through the date of delivery of the initial
Compliance Certificate shall be determined based upon Pricing Level 2.”
          B. The defined term “Applicable Term Rate” is deleted in its entirety
and replaced with the following:
               “Applicable Term Rate” means the following percentages per annum
based on whether that portion of the Term Loan is a Eurodollar Rate Loan or a
Base Rate Loan: (a) for a Eurodollar Rate Loan, 1.50%, and (b) for a Base Rate
Loan, 0.25%.
          C. Clauses (iii) and (iv) of the defined term “Gross Asset Value” are
deleted in their entirety and replaced with the following
               “(iii) with respect to all real estate assets wholly or partially
owned by such Person(s) throughout the most recent four calendar quarters ending
on or prior to such date of determination (other than Development Assets), the
Adjusted Total NOI attributable to such real estate assets for such four quarter
period divided by 7.75%;
               (iv) with respect to all real estate assets wholly or partially
owned on such date of determination, but acquired less than four calendar
quarters but at least one calendar quarter preceding such date of determination
(other than Development Assets), the Adjusted

2



--------------------------------------------------------------------------------



 



Total NOI attributable to such real estate assets for any period that such
Person(s) owned such assets measured on an annualized basis and divided by
7.75%;”
          D. The defined term “Revolving Commitment Termination Date” is deleted
in its entirety and replaced with the following:
               “Revolving Commitment Termination Date” means the later of
(a) May 1, 2009 and (b) if the Existing Revolving Commitment Termination Date is
extended pursuant to Section 2.14, such extended Existing Revolving Commitment
Termination Date as determined pursuant to such Section 2.14.”
          E. The defined term “Term Loan” is deleted in its entirety and
replaced with the following:
               “Term Loan” means a Loan of any type made to Borrowers by the
Term Lenders in accordance with their Applicable Percentage pursuant to
Section 2.01(b) or Section 2.15, except as otherwise provided herein.”
          F. The defined term “Term Loan Amount” is deleted in its entirety and
replaced with the following:
               “Term Loan Amount” means, at any time, the aggregate principal
amount of the Term Loans outstanding, which amount on the Closing Date is equal
to $400,000,000, as such amount may be increased from time to time pursuant to
Section 2.15 or decreased from time to time.”
          G. The defined term “Term Loan Commitment” is deleted in its entirety
and replaced with the following:
               “Term Loan Commitment” means, as to each Term Lender at any time,
its obligations to make Term Loans to the Borrower pursuant to Section 2.01(b)
in an aggregate principal amount at any one time outstanding not to exceed such
Term Lender’s portion of the Term Loan Amount or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement and in an aggregate principal amount on or after the Increase
Effective Date, not to exceed such Term Lender’s Term Loan Commitments issued
pursuant to Section 2.15. A Term Lender’s Commitment may be increased from time
to time with its consent pursuant to Section 2.15.”
          H. The defined term “Term Lender” is deleted in its entirety and
replaced with the following:
               “Term Lender” means, collectively, each Lender holding a Term
Loan.
          I. The defined term “Term Loan Maturity Date” is deleted in its
entirety and replaced with the following:
               “Term Loan Maturity Date” means March 22, 2011.”

3



--------------------------------------------------------------------------------



 



          J. The following defined terms shall be inserted in the correct
alphabetical location as follows:
               “Additional Term Lender” means a Lender with an Additional Term
Loan Commitment to make Additional Term Loans to the Borrowers on the Second
Amendment Effective Date, it being understood that an Additional Term Lender may
be a Term Lender.”
               “Additional Term Loan” means a term loan or term loans in Dollars
made pursuant to Section 2.01(b)(iii) of this Agreement on the Second Amendment
Effective Date.”
               “Additional Term Loan Commitment” means, as to each Additional
Term Lender, the commitment of such Additional Term Lender to make Additional
Term Loans on the Second Amendment Effective Date, in an amount in Dollars not
to exceed such Additional Term Lender’s portion of the Additional Term Loan.”
               “Mezzanine Indebtedness” means Indebtedness secured by a pledge
of one or more equity interests in a Single Purpose Entity owning only one real
property asset, where such real property asset is prohibited from being further
encumbered.”
               “Second Amendment” means the Second Amendment to this Agreement,
dated as of March 22, 2006, among the Borrowers, the Administrative Agent and
the Lenders party thereto.”
               “Second Amendment Effective Date” means the date all of the
conditions to effectiveness set forth in Section 2 of the Second Amendment are
satisfied.”
     1.3 Amendment to Sections 2.01(b). Term Loan.
          A. Section 2.01(b)(ii) and (iii) shall be deleted in its entirety and
replaced with the following clauses (ii), (iii) and (iv):
               “(ii) Subject to the terms and conditions hereof, each Term
Lender with an Additional Term Loan Commitment severally agrees to exchange its
Term Loans existing immediately prior to the Second Amendment Effective Date for
a like principal amount in Dollars of Additional Term Loans on the Second
Amendment Effective Date, and from and after the Second Amendment Effective Date
such Term Loans shall be deemed refinanced in full and such Additional Term
Loans shall be deemed made hereunder.
               (iii) Subject to the terms and conditions hereof, each Additional
Term Lender severally agrees to make Additional Term Loans in Dollars to the
Borrowers on the Second Amendment Effective Date in a principal amount not to
exceed its Additional Term Loan Commitment on the Second Amendment Effective
Date. The Borrowers shall refinance all Term Loans of Term Lenders that do not
execute and deliver the Second Amendment on or before the Second Amendment
Effective Date with the gross proceeds of the Additional Term Loans.
               (iv) The Borrowers hereby irrevocably authorize and direct the
Administrative Agent to apply the proceeds of the Additional Term Loans made on
the Second Amendment Effective Date to refinance and replace the Term Loans of
Term Lenders that do not

4



--------------------------------------------------------------------------------



 



execute and deliver the Second Amendment on or before the Second Amendment
Effective Date.”
          B. Section 2.02(a)(ii) is hereby amended by deleting the reference to
“9:00 a.m.” therein and replacing such reference with “11:00 a.m.”
     1.4 Amendment to Section 2.15. Increase in Commitments.
          A. Section 2.15(a) shall be deleted in its entirety and replaced with
the following:
               “2.15 Increase in Commitments.
               (a) Request for Increase. Provided there exists no Default or
Event of Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrowers may request an increase in the Aggregate
Commitments (which may be, at the option of the Borrowers, Revolving Commitments
and/or Term Loan Commitments) by an amount not exceeding (after March 22, 2006)
$150,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000. At the time of sending such notice, the Borrowers
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Such notice shall indicate the Applicable Term Rate or Applicable
Revolving Rate for such new Term Loan Commitments or Revolving Commitments, as
applicable. In the event new Term Loan Commitments or Revolving Commitments are
increased and the Applicable Term Rate or Applicable Revolving Rate for such new
Term Loan Commitments or Revolving Commitments is less than that for any other
Term Loan Commitments or Revolving Commitments hereunder, no consent of any
Lender shall be required in connection with the issuance of any such new Term
Loan Commitments or Revolving Commitments.”
     1.5 Amendment to Section 5.01. Existence, Qualification and Power;
Compliance with Laws.
          A. Section 5.01 shall be deleted in its entirety and replaced with the
following:
               “5.01 Existence, Qualification and Power; Compliance with Laws.
Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
except to the extent permitted by Section 7.04, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.”

5



--------------------------------------------------------------------------------



 



     1.6 Amendment to Section 5.02. Authorization; No Contravention.
          A. Section 5.02 shall be deleted in its entirety and replaced with the
following:
               “5.02 Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than any Lien
granted pursuant to the Loan Documents in favor of the Administrative Agent)
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except to the extent that any of
the foregoing referred to in clause (b) and (c) could not reasonably be expected
to have a Material Adverse Effect.”
     1.7 Amendment to Section 7.01. Liens.
          A. The introductory paragraph of Section 7.01 is deleted in its
entirety and replaced with the following:
               “7.01 Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following; provided that in no event may the Negative
Pledge Assets be subject to any such Liens consisting of a perfected security
interest (other than Liens in favor of Borrower or Guarantor and other than
Liens securing Indebtedness permitted under Section 7.11(i)):”
          B. Section 7.01(l) is deleted in its entirety and replaced with the
following:
               “(l) Liens securing Indebtedness permitted under Section 7.03(e),
(g), (h), (i), or (j) or Section 7.11(i);”
     1.8 Amendment to Section 7.04. Fundamental Changes.
          A. Section 7.04(a) shall be deleted in its entirety and replaced with
the following:
               “(a) any Subsidiary may merge or consolidate with (i) any
Borrower, provided that such Borrower shall be the continuing or surviving
Person, (ii) any one or more other Subsidiaries, or (iii) any Borrower may merge
or consolidate with another Borrower;”
     1.9 Amendment to Section 7.11. Financial Covenants.
          A. Section 7.11(b) shall be deleted in its entirety and replaced with
the following:

6



--------------------------------------------------------------------------------



 



               “(b) Permit the Debt Service Coverage Ratio to be less than
1.50:1.00 at any time;”
          B. The following is hereby added as clause (i) of Section 7.11:
               “(i) Permit the aggregate outstanding principal amount (including
paid-in-kind or other non current cash pay interest which is added to principal)
of Mezzanine Indebtedness to exceed $100,000,000 at any time. The Mezzanine
Indebtedness existing as of the Second Amendment Effective Date is set forth on
Schedule 7.11(i) hereto.”
     1.10 Consent to Subject Transaction. Administrative Agent and the Lenders
hereby consent to the Subject Transaction and the incurrence of the Mezzanine
Indebtedness under Section 7.11(i).
Section 2. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the Second Amendment Effective
Date, at such time that all of the following conditions are satisfied:
          A. The Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered on behalf of each of (a) the Borrowers,
(b) the Administrative Agent, and (c) the Lenders;
          B. Guarantors and Pledgors shall have executed this Amendment with
respect to Section 5;
          C. Each Term Lender and each Revolving Lender shall have received, if
requested, one or more Notes payable to the order of such Lender duly executed
by the Borrowers in the form of Exhibit C-1 of Exhibit C-2 to the Credit
Agreement, as applicable, evidencing the Loan made by such Lender.
          D. Administrative Agent and its counsel shall have received executed
resolutions from Borrowers, Guarantors and Pledgors authorizing the entry into
and performance of this Amendment and the Credit Agreement as amended, all in
form and substance satisfactory to Administrative Agent and its counsel;
          E. Borrowers shall have paid such fees owing pursuant to the Fee
Letter, dated February 27, 2006, between Borrowers, Administrative Agent and
Banc of America Securities LLC; and
          F. Borrowers shall have paid the fees, costs and expenses of
Administrative Agent’s counsel in connection with this Amendment.
Section 3. BORROWERS’ REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to consent to this Amendment and to amend
the Credit Agreement in the manner provided herein, Borrowers represent and
warrant to Administrative Agent and to each Lender that the following statements
are true, correct and complete:

7



--------------------------------------------------------------------------------



 



     3.1 Corporate Power and Authority. Borrowers have all requisite power and
authority to enter into this Amendment and any other agreements, guaranties or
other operative documents to be delivered pursuant to this Amendment, to carry
out the transactions contemplated by, and perform their obligations under, the
Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Second Amendment
Effective Date;
     3.2 Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary action on the part of Borrowers and the other parties
delivering any of such documents, as the case may be. Except as disclosed on
Schedule 3.2, the organizational documents of the Borrowers, Pledgors and
Guarantors have not been modified in any material respect since the date of the
First Amendment. Concurrently with the delivery of Joinder Agreements in
connection with the Additional Term Loans, if any, Borrowers shall deliver
evidence satisfactory to Administrative Agent of due authorization by Borrowers
thereof and an affirmation by Guarantors and Pledgors of their respective
obligations under the Guaranty and the Pledge Agreement;
     3.3 No Default. After giving effect to this Amendment, no Default or Event
of Default exists under the Credit Agreement as of the Second Amendment
Effective Date. Further, after giving effect to this Amendment, no Default or
Event of Default would result under the Amended Agreement from the consummation
of this Amendment;
     3.4 No Conflict. The execution, delivery and performance by Borrowers,
Pledgors and Guarantors of this Amendment and the performance of the Amended
Agreement by Borrowers, does not and will not (i) violate any provision of any
applicable material law or any governmental rule or regulation applicable to
Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could not
reasonably be expected to have a Material Adverse Effect, the Organization
Documents of Borrowers, Pledgors, Guarantors or any of their Subsidiaries or any
order, judgment or decree of any court or other Governmental Authority binding
on Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could
not reasonably be expected to have a Material Adverse Effect, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries except as could not reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrowers, Pledgors, Guarantors or any of their Subsidiaries not otherwise
permitted by the Amended Agreement except as could not reasonably be expected to
have a Material Adverse Effect, or (iv) require any approval of members or
stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrowers, Pledgors, Guarantors or any of their Subsidiaries,
except for such approvals or consents which have been or will be obtained on or
before the Second Amendment Effective Date;
     3.5 Governmental Consents. The execution and delivery by Borrowers,
Guarantors and Pledgors of this Amendment and the performance by Borrowers,
Guarantors and Pledgors under the Amended Agreement does not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental

8



--------------------------------------------------------------------------------



 



authority or regulatory body, except for filings or recordings in respect of the
Liens created pursuant to the Loan Documents and except as may be required, in
connection with the disposition of any Collateral, by laws generally affecting
the offering and sale of securities;
     3.6 Binding Obligation. The Credit Agreement, as amended by this Amendment,
has been duly executed and delivered by Borrowers and is enforceable against
Borrowers, in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and
     3.7 Incorporation of Representations and Warranties From Credit Agreement.
After giving effect to this Amendment, the representations and warranties
contained in Article V of the Amended Agreement are and will be true, correct
and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of such date, except
representations and warranties solely to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.
Section 4. MISCELLANEOUS
     4.1 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
          A. On and after the Second Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
          B. Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
          C. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.
     4.2 Fees and Expenses. Borrowers acknowledge that all reasonable costs,
fees and expenses incurred by Administrative Agent and its counsel with respect
to this Amendment and the documents and transactions contemplated hereby shall
be for the account of Borrowers. On or before the Second Amendment Effective
Date, the Borrowers hereby agree to pay the reasonable fees, cost and expenses
of Administrative Agent’s counsel in connection with this Amendment concurrently
with or promptly after the Second Amendment Effective Date.

9



--------------------------------------------------------------------------------



 



     4.3 Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
     4.4 Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and each Lender, and receipt by Borrowers
and Administrative Agent of written, facsimile or telephonic notification of
such execution and authorization of delivery thereof.
     4.5 Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to the amendment to the Credit
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.
Section 5. ACKNOWLEDGEMENT AND CONSENT
          A. Guarantors are party to that certain Continuing Guaranty, dated as
of November 2, 2004, pursuant to which Guarantors have guarantied the
Obligations. Pledgors are party to that certain Security Agreement (Securities)
made by Borrowers and Security Agreement (Securities) made by certain other
Pledgors, dated as of November 2, 2004, pursuant to which Pledgors have pledged
the Collateral as security for the Indebtedness (as defined in the applicable
Pledge Agreement).
          B. Each Guarantor and each Pledgor hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each Guarantor and Pledgor hereby also consents to the increase in
the Obligations pursuant to Borrowers’ exercise of the increase in the
Commitments in an amount up to $150,000,000 (the “Increase”). Each Guarantor
hereby confirms that each Guaranty to which it is a party or otherwise bound,
and each Pledgor hereby confirms that the Pledge Agreement to which it is a
party or otherwise bound, will continue to guaranty or secure, as the case may
be, to the fullest extent possible the payment and performance of all of the
“Guaranteed Obligations” (as defined in the applicable Guaranty) or the
“Indebtedness” (as defined in the applicable Pledge Agreement), as the case may
be, including without limitation the payment and performance of all such
“Guaranteed Obligations” or “Indebtedness”, as the case may be, with respect to
the Obligations of Borrowers now or hereafter existing under or in respect of
the Credit Agreement (as amended hereby) and the Notes defined therein,
including any Notes issued in connection with the Increase.
          C. Each Guarantor acknowledges and agrees that any Guaranty to which
it is a party or otherwise bound, and each Pledgor acknowledges and agrees that
the Pledge Agreement to which it is a party or otherwise bound, shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or

10



--------------------------------------------------------------------------------



 



limited by the execution or effectiveness of this Amendment and the Increase.
Each Guarantor and each Pledgor represents and warrants that all representations
and warranties contained in the Guaranty and/or the Pledge Agreement, as the
case may be, to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the Second Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.
          D. Each Guarantor and each Pledgor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor or such Pledgor, as the case may be, is not required by the terms
of the Credit Agreement or any other Loan Document to consent to the amendments
to the Credit Agreement effected pursuant to this Amendment and (ii) nothing in
the Credit Agreement, this Amendment or any other Loan Document shall be deemed
to require the consent of such Guarantor or such Pledgor to any future
amendments to the Credit Agreement.
[Signatures on Next Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first written above.

              BORROWERS:   APARTMENT INVESTMENT AND     MANAGEMENT COMPANY,    
a Maryland corporation
 
                By:   /s/ Patti K. Fielding                   Patti K. Fielding
        Executive Vice President and Treasurer
 
                AIMCO PROPERTIES, L.P.,     a Delaware limited partnership
 
                By:   AIMCO-GP, INC.,         a Delaware corporation     Its:  
General Partner
 
           
 
      By:   /s/ Patti K. Fielding
 
           
 
          Patti K. Fielding
 
          Executive Vice President and Treasurer
 
                AIMCO/BETHESDA HOLDINGS, INC.,     a Delaware corporation
 
                By:   /s/ Patti K. Fielding                   Patti K. Fielding
        Executive Vice President and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



PLEDGORS (for purposes of Section 5 only):

                  APARTMENT INVESTMENT AND     MANAGEMENT COMPANY,     a
Maryland corporation, as Pledgor
 
                By:   /s/ Patti K. Fielding                   Patti K. Fielding
        Executive Vice President and Treasurer
 
                AIMCO PROPERTIES, L.P.,     a Delaware limited partnership, as
Pledgor
 
                By:   AIMCO-GP, INC.,         a Delaware corporation     Its:  
General Partner
 
           
 
      By:   /s/ Patti K. Fielding
 
           
 
          Patti K. Fielding
 
          Executive Vice President and Treasurer
 
                AIMCO/BETHESDA HOLDINGS, INC.,     a Delaware corporation, as
Pledgor
 
                By:   /s/ Patti K. Fielding                   Patti K. Fielding
        Executive Vice President and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                      AIMCO/IPT, INC.     NHP A&R SERVICES, INC.     NHP REAL
ESTATE CORPORATION     AIMCO HOLDINGS QRS, INC.     NHPMN-GP, INC.     LAC
PROPERTIES QRS II INC.
 
                    By:   /s/ Patti K. Fielding                   Patti K.
Fielding         Executive Vice President and Treasurer
 
                    AIMCO LP LA, L.P.
 
                    By:   AIMCO LP QRS, Inc.,         as its General Partner
 
                        By:   /s/ Patti K. Fielding                          
Patti K. Fielding             Executive Vice President and             Treasurer
 
                    GP-OP PROPERTY MANAGEMENT, LLC
 
                    By:   AIMCO Properties, L.P.,         as its Sole Member
 
                        By:   AIMCO-GP, Inc.,             as its General Partner
 
               
 
          By:   /s/ Patti K. Fielding
 
               
 
              Patti K. Fielding
 
              Executive Vice President and
 
              Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                      AIMCO GP LA, L.P.,     a Delaware limited partnership
 
                    By:   AIMCO-GP, INC.,     Its:   General Partner
 
                        By:   /s/ Patti K. Fielding                          
Patti K. Fielding             Executive Vice President and Treasurer
 
                    LAC PROPERTIES OPERATING     PARTNERSHIP, L.P.,     a
Delaware limited partnership
 
                    By:   AIMCO GP LA, L.P.,     Its:   General Partner
 
                        By:   AIMCO-GP, INC.,         Its:   General Partner
 
               
 
          By:   /s/ Patti K. Fielding
 
               
 
              Patti K. Fielding
 
              Executive Vice President and
 
              Treasurer
 
                    AIC REIT PROPERTIES LLC,     a Delaware limited liability
company
 
                    By:   AIMCO Properties, L.P.     Its:   Managing Member
 
                        By:   AIMCO-GP, INC.,         Its:   General Partner
 
               
 
          By:   /s/ Patti K. Fielding
 
               
 
              Patti K. Fielding
 
              Executive Vice President and
 
              Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                      AMBASSADOR APARTMENTS, L.P.
 
                    By:   AIMCO Properties, L.P.,         as its General Partner
 
                        By:   AIMCO-GP, Inc.,             as its General Partner
 
               
 
          By:   /s/ Patti K. Fielding
 
               
 
              Patti K. Fielding
 
              Executive Vice President and
 
              Treasurer
 
                    AIMCO HOLDINGS, L.P.
 
                    By:   AIMCO Holdings QRS, Inc.,         as its General
Partner
 
                        By:   /s/ Patti K. Fielding                          
Patti K. Fielding             Executive Vice President and Treasurer
 
                    AMBASSADOR FLORIDA PARTNERS LIMITED     PARTNERSHIP
 
                    By:   Ambassador Florida Partners, Inc.,         as its
General Partner
 
                        By:   /s/ Patti K. Fielding                          
Patti K. Fielding             Executive Vice President and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                  LAC PROPERTIES SUB LLC
 
                                By:   LAC Properties Operating Partnership,
L.P.,         as its Managing Member
 
                                    By:   AIMCO GP LA, L.P.,             as its
General Partner
 
                                        By:   AIMCO-GP, Inc.,                 as
its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President and                     Treasurer
 
                                LAC PROPERTIES GP I LLC
 
                                By:   LAC Properties Operating Partnership,
L.P.,         as its Managing Member
 
                                    By:   AIMCO GP LA, L.P.,             as its
General Partner
 
                                        By:   AIMCO-GP, Inc.,                 as
its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                  GUARANTORS (for purposes of Section 5 only):  
        AIMCO EQUITY SERVICES, INC.             AIMCO HOLDINGS QRS, INC.        
    AIMCO-LP, INC.             AIMCO PROPERTIES FINANCE CORP.            
AMBASSADOR I, INC.             AMBASSADOR VIII, INC.             ANGELES REALTY
CORPORATION II             CONCAP EQUITIES, INC.             NHP A&R SERVICES,
INC.             NHPMN STATE MANAGEMENT, INC.             NHP MULTI-FAMILY
CAPITAL CORPORATION             AIMCO-GP, INC.
            NHPMN-GP, INC.    
 
                                        By:   /s/ Patti K. Fielding            
                      Patti K. Fielding                 Executive Vice President
and Treasurer    
 
                                        AIMCO IPLP, L.P.    
 
                                        By:   AIMCO/IPT, Inc.,                
its General Partner    
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President and Treasurer    
 
                                        AIMCO HOLDINGS, L.P.    
 
                                        By:   AIMCO Holdings QRS, Inc.,        
        its General Partner    
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti k. Fielding                    
Executive Vice President and Treasurer    

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                      AMBASSADOR CRM FLORIDA PARTNERS        
LIMITED PARTNERSHIP
 
                                    By:   Ambassador Apartments, L.P.,          
  as its General Partner
 
                                        By:   AIMCO Properties, L.P.,          
      as its General Partner
 
                                            By:   AIMCO-GP, Inc.,              
      as its General Partner
 
                                                By:   /s/ Patti K. Fielding    
                                              Patti K. Fielding                
        Executive Vice President and Treasurer           AMBASSADOR APARTMENTS,
L.P.
 
                                    By:   AIMCO Properties, L.P.,             as
its General Partner
 
                                        By:   AIMCO-GP, Inc.,                 as
its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President                     and Treasurer
 
                                    LAC PROPERTIES OPERATING        
PARTNERSHIP, L.P.
 
                                    By:   AIMCO GP LA, L.P.,             a
Delaware limited partnership             its General Partner
 
                                        By:   AIMCO-GP, Inc.,                 a
Delaware corporation                 as its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President                     and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                      GP-OP PROPERTY MANAGEMENT, LLC
 
                                    By:   AIMCO Properties, L.P.,             as
its Sole Member
 
                                        By:   AIMCO-GP, Inc.,                 as
its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President and Treasurer
 
                                    NHPMN MANAGEMENT, L.P.,
        a Delaware limited partnership
 
                                    By:   NHPMN-GP, Inc.             a Delaware
corporation             as its General Partner
 
                                        By:   /s/ Patti K. Fielding            
                      Patti K. Fielding                 Executive Vice President
and Treasurer
 
                                    NHPMN MANAGEMENT, LLC,         a Delaware
limited liability company
 
                                    By:   AIMCO/Bethesda Holdings, Inc.,        
    a Delaware corporation             as its General Member and General Manager
 
                                        By:   /s/ Patti K. Fielding            
                      Patti K. Fielding                 Executive Vice President
and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                      OP PROPERTY MANAGEMENT, L.P.,
        a Delaware limited partnership
 
                                    By:   NHPMN-GP, Inc.,             a Delaware
corporation             as its Managing General Partner
 
                                        By:   /s/ Patti K. Fielding            
                      Patti K. Fielding                 Executive Vice President
and Treasurer
 
                                    OP PROPERTY MANAGEMENT, LLC,         a
Delaware limited liability company
 
                                    By:   AIMCO Properties, L.P.,             a
Delaware limited partnership             as its General Partner and General
Manager
 
                                        By:   AIMCO-GP, Inc.,                 a
Delaware corporation                 as its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                  LAC PROPERTIES GP I LIMITED PARTNERSHIP,     a
Delaware limited partnership
 
                                By:   LAC Properties GP I LLC,         a
Delaware limited liability company         as its General Partner
 
                                    By:   LAC Properties Operating Partnership,
L.P.,             a Delaware limited partnership             as its Managing
Member
 
                                        By:   AIMCO GP LA, L.P.,                
a Delaware limited partnership                 as its General Partner
 
                                            By:   AIMCO-GP, Inc.,              
      a Delaware corporation                     as its General Partner
 
                                                By:   /s/ Patti K. Fielding    
                                              Patti K. Fielding                
        Executive Vice President                         and Treasurer
 
                                        LAC PROPERTIES GP II LIMITED
PARTNERSHIP,             a Delaware limited partnership
 
                                        By:   LAC Properties QRS II Inc.,      
          a Delaware corporation                 as its General Partner
 
                                            By:   /s/ Patti K. Fielding        
                                  Patti K. Fielding                    
Executive Vice President and Treasurer

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                  BANK OF AMERICA:                 BANK OF
AMERICA, N.A.,                     as Administrative Agent    
 
                                                By:   /s/ Kathleen M. Carry    
                                              Name: Kathleen M. Carry          
              Title: Vice President    

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                                              BANK OF AMERICA, N.A.,            
    as Swing Line Lender, L/C Issuer                 and as a Lender
 
                                            By:   /s/ James P. Johnson          
                                Name: James P. Johnson                    
Title: Senior Vice President

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.2
ORGANIZATIONAL DOCUMENT MODIFICATIONS
In October 2005, NHP Management Company merged with and into AIMCO/Bethesda
Holdings, Inc., a Delaware corporation, with AIMCO/Bethesda Holdings, Inc. as
the survivor corporation.
(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.11(i))     
MEZZANINE INDEBTEDNESS

                                                                             
AIMCO                                     Share -                     AIMCO  
Outstanding   Outstanding Property Name   Location   Borrower Name   Ownership  
Indebtedness   Indebtedness  
 
          Site 10 Community Alliance                        
Renwick Gardens
  New York, NY   Associates Limited Partnership     28.50 %   $ 14,704,247     $
4,190,710  
 
                                         
Total
                          $ 14,704,247     $ 4,190,710  

(Second Amendment to Amended and Restated Senior Secured Credit Agreement)

 